237 N.J. Super. 327 (1990)
567 A.2d 1021
ROBERT R. BALDWIN AND CAROL A. BALDWIN, PLAINTIFFS-RESPONDENTS,
v.
NEW JERSEY DIVISION OF TAXATION, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued December 19, 1989.
Decided January 2, 1990.
Before Judges ANTELL, BILDER and ASHBEY.
Julian F. Gorelli, Deputy Attorney General, argued the cause for appellant (Peter N. Perretti, Jr., Attorney General of New Jersey, attorney; Michael R. Clancy, Assistant Attorney General, of counsel; Julian F. Gorelli, on the brief).
Respondents argued the cause pro se.
PER CURIAM.
The judgment presented for review is affirmed substantially for the reasons stated by Judge Andrew for the Tax Court which is published at 10 N.J. Tax 273 (Tax Ct. 1988).